On October 28, 1993, the defendant was sentenced to serve a period of fifteen (15) years at the Montana State Prison, with five (5) years suspended for the offense of Aggravated Assault, a Felony. For the use of a weapon in the commission of the offense of Aggravated Assault the defendant shall serve a period of seven (7) years at the Montana State Prison. The sentences shall be served consecutively. The defendant shall receive credit for 167 days previously served at the Gallatin County Detention Center from May 13,1993, through October 27,1993, and for such additional days that he serves at the Detention Center until he is transferred to the Montana State Prison. The defendant is designated a dangerous offender for purposes of parole release. The defendant shall pay restitution in the amount of $16,160.94 ($12,733.94 to Bozeman Deaconness Hospital, $2,223.00 to Dr. Charles Rinker and $1,204.00 to the anesthesiologist) as a condition of the suspended sentence. The Court requests and recommends that the Board of Pardons and Parole impose the payment of restitution upon the defendant as a condition of his release on parole.
On March 16, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was represented by Mike Salvagni, County Attorney from Bozeman.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence will remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the *11reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
DATED this 19th day of April, 1995.
The Sentence Review Division also believes that Judge Olson took some pains to consider the dangerous designation and reached a decision that this board cannot disagree with.
Done in open Court this 16th day of March, 1995.
Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.
The Sentence Review Board wishes to thank Charles Fisch for representing himself in this matter and also Mike Salvagni, County Attorney from Bozeman for representing the State.